DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Raman Bharatula on 02/26/2021.
Claims are amended as follows:
1–4.	(Canceled) 

5.	(Currently Amendment) A computer-implemented method, the method comprising:
receiving, at a first audio-output device during a first time period, a first data packet;
receiving, at the first audio-output device during a second time period, a second data packet;
determining that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period based at least in part on determining that a third device has ceased sending data 
sending, from the first audio-output device to the second audio-output device during the third time period, first data indicating that the wireless connection is available;
receiving, from the second audio-output device during the third time period, second data including a request for the second data packet; and


6.	(Previously Presented) The computer-implemented method of claim 5, further comprising:
receiving, at the second audio-output device during the first time period, the first data packet;
receiving, at the second audio-output device, the second data packet;
determining a first time of sending the first data packet;
determining a second time of sending the second data packet;
determining that the second time is before the first time;
outputting, during a fourth time period, first audio corresponding to the second data packet; and
outputting, during a fifth time period occurring after the fourth time period, second audio corresponding to the first data packet.

7.	(Original) The computer-implemented method of claim 6, further comprising:
storing the first data packet in a first packet buffer;
storing the second data packet in a second packet buffer;
based on determining that the second time occurs before the first time, storing the second data packet in a first-in-first-out buffer; and
after storing the second data packet in the first-in-first-out buffer, storing the first data packet in the first-in-first-out buffer.

8.	(Original) The computer-implemented method of claim 5, further comprising:
sending, by the second audio-output device to the first audio-output device, during a fourth time period, third data including a request for a third data packet;
determining that a time difference between an end of the fourth time period and a present time is greater than a threshold time; and


9.	(Proposed Amendment) The computer-implemented method of claim 5, further comprising:
after sending the second data packet from the first audio-output device, receiving, at the first audio-output device during a first half of a first Bluetooth slot, third data including acknowledgement of receipt of the second data packet, 
wherein sending the second data packet occurs during a second half of a second Bluetooth slot and wherein determining that the wireless connection is capable of transmitting data occurs during a first half of the second Bluetooth slot.


10.	(Original) The computer-implemented method of claim 5, further comprising:
after sending, from the first audio-output device to the second audio-output device, the second data packet, waiting, by the first audio-output device, for acknowledgement of receipt of the second data packet; 
determining that a time of waiting is greater than a threshold time; and
based at least in part on determining that the time is greater than the threshold time, re-sending, from the first audio-output device, the second data packet.

11.	(Currently Amendment) The computer-implemented method of claim 5, wherein determining that the wireless connection between the first audio-output device and the second audio-output device is capable of transmitting data further comprises:
waiting, during the third time period, by the first audio-output device, for receipt of a third data packet sent from [[a]] the third device; and
determining that the third device has not transmitted the third data packet during the third time period.


receiving, at the second audio-output device during a fourth time period, a first copy of a third data packet;
receiving, at the second audio-output device during a fifth time period, a second copy of the third data packet;
determining that the first copy and the second copy correspond to the third data packet; and
discarding one of the first copy or the second copy.


13.	(Currently Amendment) A system comprising:
at least one processor; and
at least one memory including instructions that, when executed by the at least one processor, cause the system to:
receive, at a first audio-output device during a first time period, a first data packet;
receive, at the first audio-output device during a second time period, a second data packet;
determine that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period based at least in part on determining that a third device has ceased sending data 
send, from the first audio-output device to the second audio-output device during the third time period, first data indicating that the wireless connection is available;
receive, from the second audio-output device during the third time period, second data including a request for the second data packet; and
send, from the first audio-output device during the third time period, the second data packet to the second audio-output device.


receive, at the second audio-output device during the first time period, the first data packet;
receive, at the second audio-output device, the second data packet;
determine a first time of sending the first data packet;
determine a second time of sending the second data packet;
determine that the second time is before the first time;
output, during a fourth time period, first audio corresponding to the second data packet; and
output, during a fifth time period occurring after the fourth time period, second audio corresponding to the first data packet.

15.	(Original) The system of claim 14, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
store the first data packet in a first packet buffer;
store the second data packet in a second packet buffer;
based on determining that the second time occurs before the first time, store the second data packet in a first-in-first-out buffer; and
after storing the second data packet in the first-in-first-out buffer, store the first data packet in the first-in-first-out buffer.

16.	(Previously Presented) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
send, by the second audio-output device to the first audio-output device, during a fourth time period, third data including a request for a third data packet;
determine that a time difference between an end of the fourth time period and a present time is greater than a threshold time; and


17.	(Currently Amendment) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
after sending the second data packet from the first audio-output device, receive, at the first audio-output device during a first half of a first Bluetooth slot, third data including acknowledgement of receipt of the second data packet,
wherein sending the second data packet occurs during a second half of a second Bluetooth slot and wherein determining that the wireless connection is capable of transmitting data occurs during a first half of the second Bluetooth slot.

18.	(Original) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
after sending, from the first audio-output device to the second audio-output device, the second data packet, wait, by the first audio-output device, for acknowledgement of receipt of the second data packet;
determine that a time of waiting is greater than a threshold time; and
based at least in part on determining that the time is greater than the threshold time, re-send, from the first audio-output device, the second data packet.

19.	(Currently Amendment) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
wait, during the third time period, by the first audio-output device, for receipt of a third data packet sent from [[a]] the third device; and
determine that the third device has not transmitted the third data packet during the third time period.



20.	(Original) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
receive, at the second audio-output device during a fourth time period, a first copy of a third data packet;
receive, at the second audio-output device during a fifth time period, a second copy of the third data packet;
determine that the first copy and the second copy correspond to the third data packet; and
discard one of the first copy or the second copy.

21.	(Previously Presented) The computer-implemented method of claim 5, wherein:
the first time period is assigned for first Bluetooth communication,
the second time period is assigned for second Bluetooth communication,
the third time period is assigned for third Bluetooth communication, and
determining that the wireless connection is available for sending data comprises determining that the third time period does not include a third data packet.

22.	(Currently Amendment) The computer-implemented method of claim 5, wherein determining that the wireless connection is capable of transmitting data comprises:
receiving, from [[a]] the third device at the first [[-]] audio-output device, an indication of ending of transmission; and
after receiving the indication, outputting, by the first audio-output device, voice audio corresponding to the first data packet and the second data packet.

23.	(Currently Amendment) The system of claim 13, wherein:
the first time period is assigned for first Bluetooth communication,

the third time period is assigned for third Bluetooth communication, and
the instructions that, when executed by the at least one processor, cause the system to determine that the wireless connection is capable of transmitting data comprise instructions that, when executed by the at least one processor, further cause the system to determine that the third time period does not include a third data packet.

24.	(Currently Amendment) The system of claim 13, wherein the at least one memory further includes instructions that, when executed by the at least one processor, further cause the system to:
receive, from [[a]] the third device at the first [[-]] audio-output device, an indication of ending of transmission; and
after receiving the indication, output, by the first audio-output device, voice audio corresponding to the first data packet and the second data packet.

25.	(Currently Amendment) A computer-implemented method comprising:
receiving, at a first audio-output device during a first time period, a first data packet;
receiving, at the first audio-output device during a second time period, a second data packet;
determining, during a first half of a first Bluetooth slot, that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a second half of the first Bluetooth slot based at least in part on determining that a third device has ceased sending data;
sending, from the first audio-output device during the second half of the first Bluetooth slot, the second data packet to the second audio-output device; and
after sending the second data packet, receiving, at the first audio-output device during a first half of a second Bluetooth slot, third data including acknowledgement of receipt of the second data packet.



27. (New)  The computer-implemented method of claim 5, further comprising:
establishing the wireless connection between the first audio-output device and the second audio-output device using a Bluetooth protocol; and
wherein the request for the second data packet is received by the first audio-output device from the second audio-output device over the wireless connection using the Bluetooth protocol and the second data packet is sent from the first audio-output device to the second audio-output device over the wireless connection using the Bluetooth protocol.      

Allowable Subject Matter
Claim(s) 5-25 and 27 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 5, 13 and 25 are allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claims 5:
Thoen (US 20170366924, hereinafter “Thoen”), teaches 
A computer-implemented method, the method comprising: 
 “receiving, at a first audio-output device during a first time period, a first data packet (FIG. 4A shows the third wireless device 406, using Bluetooth Low Energy 5.1 (BLE), over the first wireless channel 408 to communicate data (e.g. L stereo channel) with the first wireless device 402 and data (e.g. R stereo channel) to the second wireless device 404.)”; 
(FIG. 4B shows an interruption (e.g. BLE connection breaks) in the first wireless channel 408 (e.g. perhaps due to body shadowing) such that the data can no longer be communicated between the third wireless device 406 and the first wireless device 402)”; 
“sending, from the first audio-output device to the second audio-output device during the third time period, first data indicating that the wireless connection is available (FIG. 4C shows the second wireless device 404 sending an "audio available confirmation" to the first wireless device 402 over the NFMI channel 412.)”;
 “sending, from the first audio-output device, the second data packet to the second audio- output device (FIG. 4D shows the second wireless device 404 communicates relevant portions of the data (e.g. Left Channel of the stereo signal) to the first wireless device 402 over the NFMI channel 412.).”  
“receiving, from the second audio-output device, second data including a request for the second data packet (FIG. 7B shows an interruption (e.g. BLE connection breaks) in the first wireless channel 708 such that the data can no longer be communicated between the third wireless device 706 and the first wireless device 702. In this example, the first wireless device 702 also sends an "audio request" to the second wireless device 704 over the NFMI channel 712)”.
Miller (US 20160112825, hereinafter “Miller”) teaches,
 “determining that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period (The source device may retransmit one or more packets/datagrams of the media stream 702 in response to the retransmission request(s) received over the second communication link. The passive sink device may use the stored wireless device addresses and the encryption key to passively receive the retransmitted packet(s) 704 retransmitted from the source device to the active sink device over the second communication link, [0072]-[0073], in another words, the active sink device 104 is capable of retransmit date to the passive sink device based on the determining that passive device does not receive data from the source device 10 )
However, Theon and Miller, whether taken alone or combination, do not teach or suggest the following novel features: “A computer-implemented method, the method comprising: determining that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period based at least in part on determining that t a third device has ceased sending data” in combination with all the recited limitations of the claim 5. 

With respect to the allowed independent claims 13:
Thoen (US 20170366924, hereinafter “Thoen”), teaches,
A system comprising:
“at least one processor (The electronic apparatus 1004 includes a processor 1006, a storage device 1008, and a non-transient machine-readable storage medium 1010)”; and
 “at least one memory including instruction that, when executed by the least one processor (The electronic apparatus 1004 includes a processor 1006, a storage device 1008, and a non-transient machine-readable storage medium 1010)” cause the system to:
 “receive, at a first audio-output device during a first time period, a first data packet (FIG. 4A shows the third wireless device 406, using Bluetooth Low Energy 5.1 (BLE), over the first wireless channel 408 to communicate data (e.g. L stereo channel) with the first wireless device 402 and data (e.g. R stereo channel) to the second wireless device 404.)”; 
“receive, at the first audio-output device during a second time period, a second data packet (FIG. 4B shows an interruption (e.g. BLE connection breaks) in the first wireless channel 408 (e.g. perhaps due to body shadowing) such that the data can no longer be communicated between the third wireless device 406 and the first wireless device 402)”; 
“send, from the first audio-output device to the second audio-output device during the third time period, first data indicating that the wireless connection is available (FIG. 4C shows the second wireless device 404 sending an "audio available confirmation" to the first wireless device 402 over the NFMI channel 412.)”;
 “send, from the first audio-output device, the second data packet to the second audio- output device (FIG. 4D shows the second wireless device 404 communicates relevant portions of the data (e.g. Left Channel of the stereo signal) to the first wireless device 402 over the NFMI channel 412.).”  
“receive, from the second audio-output device, second data including a request for the second data packet (FIG. 7B shows an interruption (e.g. BLE connection breaks) in the first wireless channel 708 such that the data can no longer be communicated between the third wireless device 706 and the first wireless device 702. In this example, the first wireless device 702 also sends an "audio request" to the second wireless device 704 over the NFMI channel 712)”.
Miller (US 20160112825, hereinafter “Miller”) teaches,
 “determining that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period (The source device may retransmit one or more packets/datagrams of the media stream 702 in response to the retransmission request(s) received over the second communication link. The passive sink device may use the stored wireless device addresses and the encryption key to passively receive the retransmitted packet(s) 704 retransmitted from the source device to the active sink device over the second communication link, [0072]-[0073], in another words, the active sink device 104 is capable of retransmit date to the passive sink device based on the determining that passive device does not receive data from the source device 10 )
However, Theon and Miller, whether taken alone or combination, do not teach or suggest the following novel features: “A system comprising: determining that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a third time period based at least in part on determining that t a third device has ceased sending data” in combination with all the recited limitations of the claim 13.

With respect to the allowed independent claims 25:
Thoen (US 20170366924, hereinafter “Thoen”), teaches,

“receiving, at a first audio-output device during a first time period, a first data packet (FIG. 4A shows the third wireless device 406, using Bluetooth Low Energy 5.1 (BLE), over the first wireless channel 408 to communicate data (e.g. L stereo channel) with the first wireless device 402 and data (e.g. R stereo channel) to the second wireless device 404.)”; 
“receiving, at the first audio-output device during a second time period, a second data packet (FIG. 4B shows an interruption (e.g. BLE connection breaks) in the first wireless channel 408 (e.g. perhaps due to body shadowing) such that the data can no longer be communicated between the third wireless device 406 and the first wireless device 402)”.
Chen et al. (US 10206084, hereinafter “Chen”), teaches, 
determining, during a first half of a first Bluetooth slot, that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a second half of the first Bluetooth slot; sending, from the first audio-output device during the second half of the first Bluetooth slot, the second data packet to the second audio-output device and after sending the second data packet, receiving, at the first audio-output device during a first half of a second Bluetooth slot, third data including acknowledgement of receipt of the second data packet (The audio source specific operations 302 include transmitting a first data to the primary sink device 304 during a first time slot (interval or window) 308, in one or more embodiments. Upon receiving the first data during the first time slot 308, the primary sink device 304 transmits a response/acknowledgment to the audio source 302 based on the reception result, in one or more embodiments. The secondary sink device 306 eavesdrops on the first data transmitted from the audio source 302 to the primary sink device 304, in one or more embodiments. As shown in FIG. 3, during the first time slot 308, the secondary sink device 304 fails to receive at least a portion of the first data. The primary sink device 304 and the secondary sink device 206 exchange their reception results, Fig. 3 and Col. 8; lines 13-57)”.
However, Theon and Miller, whether taken alone or combination, do not teach or suggest the following novel features: “A computer-implemented method, the method comprising: determining, during a first half of a first Bluetooth slot, that a wireless connection between the first audio-output device and a second audio-output device is capable of transmitting data during a second half of the first Bluetooth slot based on determining that the first audio- output device is not receiving data during a third time period”, in combination with all the recited limitations of the claim 13.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.